—Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed December 14, *10291978, upon his conviction of attempted robbery in the second degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of five years. Sentence affirmed. No opinion. This case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). Gulotta, J. P., Cohalan and Martuscello, JJ., concur.